Citation Nr: 0303079	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-09 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for heart murmur.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from February 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied this claim.  

As discussed in more detail below, the Board finds that the 
appellant is entitled to service connection for a heart 
murmur.  The current medical evidence also shows other 
cardiovascular disorders/symptomatology such as hypertension, 
left ventricular hypertrophy, regurgitation, etc.  The Board 
emphasizes that service connection is not being granted for 
any condition other than a heart murmur.  If the veteran 
wishes to file claims for other cardiovascular disorders, he 
is free to do so.


FINDING OF FACT

The appellant currently has a heart murmur, which was first 
diagnosed during service.


CONCLUSION OF LAW

The appellant is entitled to service connection for heart 
murmur.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

B. Legal Analysis

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  In determining whether a disorder existed prior 
to entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).

The RO denied this claim, finding that the appellant's heart 
murmur is a congenital condition.  VA adjudicators are not 
competent to supplement the record with an unsubstantiated 
medical conclusion.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In this case, the appellant's entrance 
examination contains no findings concerning a heart murmur.  
He is entitled to the presumption of soundness, and there is 
no clear and unmistakable evidence of record to rebut that 
presumption.  Without a medical professional stating that the 
appellant's heart murmur is of congenital origin, which has 
not been done in this case, the Board has no basis upon which 
to reach such a conclusion.

Direct service connection can be established by showing that 
a particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The appellant's service medical records show that upon 
discharge from service, he was found to have a functional 
heart murmur.  He continues to have a heart murmur.  There is 
no indication that the current heart murmur is due to any 
intercurrent disease or injury that has occurred since the 
appellant's separation from service.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
The Board finds that he incurred a heart murmur as a result 
of his military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  As discussed in the 
introduction above, service connection is only being granted 
for a heart murmur and not for any other cardiovascular 
disorder or symptom.  Whether the appellant actually has any 
current disability as a result of the heart murmur is for the 
RO to determine after providing the appellant an appropriate 
VA examination.


ORDER

Entitlement to service connection for heart murmur is 
granted.

	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

